[image188.gif]







March 24, 2014

Mr. Michael German, President Corning Natural Gas Corporation 330 West William
Street Corning, NY 14830

Dear Mr. German:

Community Bank, N.A. (the "Bank") is pleased to advise you that the Bank has
renewed the credit accommodation for Corning Natural Gas Corporation (the
"Borrower") in the form of a Working Capital Line of Credit ("WC-LOC"). This
commitment is subject to all of the terms and conditions contained herein.



LOAN TERMS

Purpose: The WC-LOC shall be used to fund working capital.

Amount

: Under the WC-LOC, the Borrower may borrow from time to time up to an aggregate
maximum amount of $8,500,000. This represents an increase of $500,000.



Interest Rate

: Interest will be charged on outstanding principal balances at the 30-day Libor
Rate, as published in the Wall Street Journal, plus 2.80% with changes to occur
monthly with changes to the 30-day Libor Rate.





Interest Payments

: Payments of all interest accrued on outstanding principal balances hereunder
shall be due on the first day of every month.



Expiration

: The WC-LOC shall expire April 1, 2015 unless extended in writing by the Bank.
All advances under the WC-LOC shall be payable upon demand.



Late Charges

: Payments made more than ten days after the date due shall be subject to a late
payment charge equal to 5% of the payment due or $25.00, whichever is greater.



Prepayments

: Prepayments of principal and interest may be made at any time without premium
or penalty. All prepayments shall be applied first to accrued interest and then
to principal.



Collateral

: With respect to the WC-LOC, the Bank will require a continued first security
interest in all accounts receivable and inventory.



Negative Pledge

: During the term of the WC-LOC, the Borrower will maintain the Rabbi Trust
Account free and clear of any liens or encumbrances. The Borrower may request a
specific and limited waiver of this covenant by the Bank by presenting a written
request to the Bank that describes the nature and extent of the collateral use
of the Account that is proposed. The request shall be accompanied by a
certificate executed by the Borrower that certifies continuous compliance by the
Borrower with all financial covenants in the Addendum To Commercial Line of
Credit Agreement and Note throughout the four calendar quarters last completed
prior to making the request. The Borrower will furnish any additional supporting
information as may be requested by the Bank in connection with the request. The
Bank agrees that it will not unreasonably deny such a waiver request made in
conformity with the provisions of this paragraph.



Guarantees

: No Guaranty of the WC-LOC obligation is required to be furnished by the
Borrower.





GENERAL REQUIREMENTS

Financial Statements/Reporting Requirements: Subsequent to the consummation of
this transaction and for so long as any indebtedness thereunder shall remain
unpaid, the Borrower shall deliver to the Bank, without expense to the Bank:

Annual audited financial statements and SEC form 10-K prepared by an independent
certified public accountant, satisfactory to the Bank, within 120 days after the
close of each fiscal year.

Quarterly SEC form 10-Q financial statement within 60 days after the close of
each quarter.

Quarterly internally prepared financial statements within 45 days of each
quarter-end and their earnings calculation for dividend restriction test.

The Borrower will provide the Bank with such other information and allow such
inspections by the Bank as the Bank may from time to time reasonably request.

Default

: The maturity of all obligations of Borrower shall be accelerated upon the
occurrence of an Event of Default as defined in the Loan Documents.



Insurance

: The Borrower shall maintain insurance (including without limitation hazard,
liability and workers compensation) in form and amount satisfactory to the Bank.
Such policies shall provide for thirty days prior written notice of cancellation
to the Bank and shall name the Bank as loss payee as its interest appears.



Organization

: The Borrower shall maintain its due organization and authority, and shall
comply with all governmental requirements and the terms of all corporate
restrictions on it.



Line Of Credit Agreements:

The Addendum To Commercial Line of Credit Agreement and Note dated June 21, 2013
shall continue in full force and effect in all its provisions unless otherwise
changed within this commitment letter. This agreement includes, but is not
limited to, the following affirmative covenants:



Borrower shall maintain a Debt to Tangible Net Worth ratio of less than 2.5 to
1.0.

Borrower shall maintain a debt service coverage ratio of 1.10 to 1. The debt
service coverage ratio is defined as:

{(Net income, excluding other comprehensive income or loss, plus depreciation,
amortization and interest expense minus undistributed joint venture income, cash
dividends and distributions) divided by (current maturity of term loan debt from
the prior period financial statement plus interest expense)}.

Line Usage: It is agreed that the WC-LOC shall be used to finance gas
inventories, accounts receivables and other short term cash needs. It is further
understood per the New York State Public Service Commission rate order, that the
debt component of total capitalization will be no more than fifty percent (50%).

MISCELLANEOUS

Fees/Costs: None.

Warranty

: Borrower warrants that all matters, documents and instruments furnished to the
Bank and upon which this commitment is based, including without limitation,
financial statements, are complete and that there has been no material omission
therefrom.



Further Actions

: Borrower agrees to execute and/or deliver to us further documentation,
covenants, and items as we or our counsel may reasonably require or as may
become necessary to effect the consummation of this transaction.



Contingency

: This commitment is contingent upon there being no detrimental or adverse
change in the financial condition of the Borrower prior to executing the
consummation of this transaction.



Survival

: The terms and conditions of this letter shall survive the consummation of this
transaction.



This commitment is not assignable and the Bank's obligation to renew and
increase the WC-LOC will expire unless this letter is accepted and returned to
the Bank on or before March 30, 2014 after which time this letter will be deemed
to be withdrawn. If the terms of this letter are acceptable, indicate your
acceptance by signing and returning this letter.

We appreciate the opportunity to continue our relationship with you. If you have
any questions please do not hesitate to contact us.



Very truly yours,

COMMUNITY BANK, N.A.



J. David Clark

Vice President













ACCEPTED AND AGREED

:















Corning Natural Gas Corporation







By: /s/ Michael German

3/25/2014

Michael German, President

Date

